IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DUNCAN,                              : No. 20 EM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
MITRA QSR D/B/A KFC,                        :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.